Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2022

                                      No. 04-21-00523-CV

                                       Leonardo SAENZ,
                                           Appellant

                                                v.

                                         Julia SAENZ,
                                            Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                               Trial Court No. 21-02-00035CVF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On June 13, 2022, appellee filed her appellee’s brief. The brief does not comply with
Rule 38.2 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1(i), 38.2(a).
Specifically, the brief does not contain an argument with appropriate citations to the record. See
id. R. 38.1(i) (requiring argument with citations to the record for appellant’s brief), 38.2(a)
(requiring appellee’s brief to conform to the requirements for appellant’s brief in Rule 38.1).
       Accordingly, we ORDER appellee’s brief STRICKEN and ORDER appellee to file an
amended brief in this court complying with Rule 38.2 by June 24, 2022 or this case will be set at
issue without an appellee’s brief.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court